          Case 2:20-cv-00211-EFB Document 27 Filed 01/22/21 Page 1 of 3


 1 MARK D. LONERGAN (State Bar No. 143622)
   mdl@severson.com
 2 MARK I. WRAIGHT (State Bar No. 228303)
   miw@severson.com
 3 SAMUEL R. MELAMED (State Bar No. 301303)
   srm@severson.com
 4 SEVERSON & WERSON
   A Professional Corporation
 5 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 6 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 7
   Attorneys for Defendant
 8 WELLS FARGO BANK, N.A.

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11 A.B. CONCRETE COATING INC.,                      Case No. 2:20-cv-211-EFB

12                      Plaintiff,                  STIPULATION AND [PROPOSED]
                                                    ORDER TO CONTINUE RESPONSIVE
13             vs.                                  PLEADING DEADLINE TO FEBRUARY
                                                    1, 2021
14 WELLS FARGO BANK, NATIONAL
   ASSOCIATION; and DOES 1 – 50, inclusive,
15
             Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
     07685.2377/15638077.1
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE RESPONSIVE PLEADING DEADLINE TO
                                        FEBRUARY 1, 2021
           Case 2:20-cv-00211-EFB Document 27 Filed 01/22/21 Page 2 of 3


 1            Plaintiff A.B. Concrete Coating Inc. (“Plaintiff”) and Defendant Wells Fargo Bank, N.A.

 2 (“Defendant”), through their counsel of record, hereby stipulate and agree as follows:

 3                                                   RECITALS

 4            1.        Plaintiff initiated this action by filing its Complaint in the Superior Court of the

 5 State of California, County of Placer, Case No. SCV0044198.

 6            2.        On January 29, 2020, Defendant removed the case to this Court. Doc. No. 1.

 7            3.        On February 5, 2020, Defendant filed a motion to dismiss Plaintiff’s complaint,

 8 pursuant to Federal Rule of Civil Procedure, Rule 12(b)(6). Doc. No. 7. On September 30, 2020,

 9 the Court granted Defendant’s motion with leave to amend. Doc. No. 14.

10            4.        On October 21, 2020, Plaintiff subsequently filed its First Amended Complaint

11 (“FAC”). Doc. No. 17. On November 4, 2020, Defendant filed a motion to dismiss Plaintiff’s

12 FAC, pursuant to Federal Rule of Civil Procedure, Rule 12(b)(6). Doc. No. 18.

13            5.        On December 29, 2020, the Court granted in part and denied in part Defendant’s

14 motion to dismiss Plaintiff’s FAC.

15            6.        To date, there have been no extensions of time in this matter for any purpose.

16            7.        Plaintiff and Defendant have engaged in settlement discussions and now wish to

17 continue these discussions prior to Defendant responding to the FAC. Plaintiff and Defendant

18 accordingly stipulate and agree that Defendant shall have until February 1, 2021 to file its

19 responsive pleading.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
     07685.2377/15638077.1                                 2
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE RESPONSIVE PLEADING DEADLINE TO
                                          FEBRUARY 1, 2021
          Case 2:20-cv-00211-EFB Document 27 Filed 01/22/21 Page 3 of 3


 1                                                STIPULATION

 2            1.        Defendant’s deadline to file a responsive pleading to Plaintiff’s FAC shall be

 3 continued to February 1, 2021.

 4            IT IS SO STIPULATED.

 5 DATED: January 19, 2021                         CABLE LAW, P.C.

 6
                                                   By:          /s/ Keith Cable
 7
                                                                          Keith Cable
 8                                                 Attorneys for Plaintiff A.B. Concrete Coating Inc.

 9

10 DATED: January 19, 2021                         SEVERSON & WERSON
                                                   A Professional Corporation
11

12                                                 By:          /s/ Samuel R. Melamed
                                                                      Samuel R. Melamed
13                                                 Attorneys for Defendant Wells Fargo Bank, N.A.
14

15            Pursuant to Local Rule 131(e), I, Samuel R. Melamed, am the ECF user whose

16 identification was used to file this Stipulation. I hereby attest that Keith Cable has concurred in

17 this filing.

18                                                    ORDER

19            IT IS SO ORDERED.

20 DATED: January 22, 2021

21

22

23                                                    Hon. Edmund F. Brennan
                                                      United States Magistrate Judge
24

25

26

27

28
     07685.2377/15638077.1                                3
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE RESPONSIVE PLEADING DEADLINE TO
                                        FEBRUARY 1, 2021
